• PER CURrAM.
Appellant wife sued for an absolute divorce on the ground of desertion for two years. Her evidence tended to establish that, on an occasion more than two years preceding filing of suit, her husband had' orally abused her, had physically assaulted her, and had falsely accused her of infidelity, and that as a result she had left the marital abode and had since lived separate and apart from her husband.
The trial court refused to grant an absolute divorce for desertion; but finding “that defendant has been guilty of acts of cruelty toward plaintiff to warrant a limited divorce on the ground of cruelty,” the court granted a limited divorce.
On this appeal the wife claims that the trial court’s finding established her right to an absolute divorce. We agree. Since the trial court found cruelty justifying a limited divorce, it necessarily follows that appellant was justified in leaving her husband and there was constructive desertion on his part. Tibbs v. Tibbs, D.C.Mun.App., 155 A.2d 73.
Reversed with instructions to grant an absolute divorce.